Taliaferro, J.
The plaintiff sues on a promissory note for the sum of $1207 29 with interest. The note bears date sixteenth July, 1853, and is made payable two years after date, at the office of the Auditor of Public Accounts, to the State Treasurer.
The defense is prescription. Judgment was for defendants, and plaintiff appealed.
It is clear that the note, upon its face, is prescribed, but the question raised is, does prescription run against the State? In the case of J. Graham, Auditor, v. G. W. & J. T. Tignor et al., decided by this court at its late term at Monroe, suit was brought on promissory notes of the same character of that sued on in the present case. The question was there decided in the affirmative.
For the reasons assigned in that case, it is ordered, adjudged and decreed that the judgment of the district court be affirmed, with costs. See 23 An. p. 570.